          Case: 4:20-cv-00420-RLW Doc. #: 1-1 Filed: 03/19/20 Page: 1 of 10 PageID #: 6


                IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI
a

Judge or Division:                                          Case Number: 2022-CC00361
REX M BURLISON                                                                                                                S ecial Process Server 1
Plaintiff/Petitioner:                                       PlaintifPs/Petitioner's Attorney/Address
KELLIN JUSTICE                                              LARRY FIELDS                                                       S ecial Process Server 2
                                                            ST. LOUIS UNION STATION
                                                            415 SOUTH 18TH STREET
                                                      vs.   SAINT LOUIS, MO 63103-2269                                         S ecial Process Server 3
Defendant/Respondent:                                       Court Address:
SOUTHWEST AIRLINES COMPANY                                  CIVIL COURTS BUILDING
                                                            10 N TUCKER BLVD
Nature of Suit:
                                                            SAINT LOUIS, MO 63101
CC Em lo mnt Discrmntn 213.111                                                                                                         Date File stam
                                                     Summons in Civil Case
 The State of Missouri to: SOUTHWEST AIRLINES COMPANY
                            Alias:
 PRENTICE-HALL CORP SYSTEM                                                                        COLE COUNTY, MO
 221 BOLIVAR STREET
 JEFFERSON CITY, iY10 65101
      COURT SEAL OF         You        are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                      0            exclusive of the day of service. If you fail to file your pleading, judgment by default may
                     ~             be taken against you for the relief demanded in,the petition.
            .                                                                                                                   ~.
                                                                                                           .      1/~' • ,
      c►rroFsrcouis                     February 19, 2020                                               ~4~j1
                                              Date                                                             Clerk
                                   Further Information:
                                                     SherifPs or Server's Return
    Note to serving officer: Summons should be retumed to the court within 30 days after the date of issue.
    I certify that I have served the above summons by: (check one)
    ❑ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
    ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                     , a person of the defendant's/respondent's family over the age of
         15 years who permanently resides with the defendant/respondent.
    ❑ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                     (name)                                                                        (title).
     ❑ other:

     Served at                                                                                                                                (address)
     in                                        (County/City of St. Louis), MO, on                                  (date) at                       (time).



                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on                                                        (date).
           (Seal)
                                 My commission expires:
                                                                     Date                                          Notary Public
  Sheriff s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriffs Deputy Salary
  Supplemental Surcharge        $  10.00
  Mileage                       $                  (_ miles @ $.            per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-976              1 of 1             Civil Procedure Form No. 1; Rules 54.01 — 54.05,
                                                                                               54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo

                                                                                                                                         Exhibit A
Case: 4:20-cv-00420-RLW Doc. #: 1-1 Filed: 03/19/20 Page: 2 of 10 PageID #: 7

                                                                              2022-CC00361


                                STATE OF MISSOURI
                        22ND DIVISION IN THE CIRCUIT COURT
                                 OF ST. LOUIS CITY




KELLIE JUSTICE                                       )
                                                     )
       Plaintiff,                                    ) No.
                                                     )
                                                     )
       V.                                            )
                                                     )
 SOUTHWEST AIRLINES CO.                              )
                                                     )
        Defendant.                                   )
                                                     )
        Serve: Prentice-Hall Corp System             )
               221 Bolivar Street                    )
               Jefferson City, MO. 65101             )



                                      PETITION
 COMES NOW Plaintiff, by and through undersigned counsel, and for her Petition states the fol-

 lowing to the Court.


                                              PARTIES
 1.      Plaintiff is a Missouri resident and former employee of the Defendants at the St. Louis

 Airport.

 2.     Defendant is a Texas Corporation licensed to do business in the State of Missouri.

                                         JURISDICTION

 The allegations contained within all aforementioned paragraphs are incorporated as if fully set

 forth herein.




                                                                                             Exhibit A
Case: 4:20-cv-00420-RLW Doc. #: 1-1 Filed: 03/19/20 Page: 3 of 10 PageID #: 8




3.       Jurisdiction and venue are proper in St. Louis City, Missouri, pursuant to §508.010 and

§213.111.1. Plaintiff received a Notice of Right to Sue letter from the Missouri Commission on

Human Rights (hereinafter sometimes referred to as the "MCHR") on or about November 28

2019. (Attached as "Plaintiffs Exhibit 1" and is hereby incorporated as if fully set herein.


                               ADNIINISTRATIVE PROCEDURES

4.       The allegations contained within all aforementioned paragraphs are hereby re-alleged and

 incorporated as if fully set forth herein.

 5.      Plaintiff timely filed with the MCHR and the Equal Employment Opportunity Commis-

 sion.

 6.      The MCHR issued Plaintiff her Right to Sue letter on June 20, 2017 and Plaintiff files

 this action within 90 days or her Right to Sue letter and within two years of the underlining dis-

 crimination.

 7. The aforesaid Charge provided the MCHR and the EEOC sufficient opportunity to investigate

 the full scope of the controversy between the parties and, accordingly, the full sweep of this judi-

 cial complaint may be, and is, as broad as the scope of an MCHR or EEOC investigation that

 could reasonably be expected to have grown out of the charges of discrimination.

 8.      Plaintiff has satisfied all private, administrative, and judicial prerequisites to the initiation
 of this action, and the petition was filed within the applicable statute of limitation.


                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
 9.      The allegations contained within all aforementioned paragraphs are hereby re-alleged and

 incorporated as if fully set forth herein.

 10.     Plaintiff was employed by Defendant on

 11.     Plaintiffs' performance was beyond competent.


                                                     2


                                                                                                   Exhibit A
Case: 4:20-cv-00420-RLW Doc. #: 1-1 Filed: 03/19/20 Page: 4 of 10 PageID #: 9




 12.    Plaintiffs' received satisfactory evaluations.

 13.    Plaintiff on or about February 19, 2018 was injured while performing her duties at work

 while furthering the Defendants interest.

 14.    Plaintiff while assisting a Southwest Airline Customer lifted a bag, slipped and fell and

 severely injured her knee requiring surgery.

 15.    After the surgery Plaintiff filed a workers compensation claim.

 16.    Plaintiff was prohibited from working until May 13, 2019.

 17.    Plaintiff sought a chair to perform her job, commonly referred to as a reasonable accom-

 modation.

 18.    The accommodation sought would not posed a hardship for the Defendant.

 19.    Immediately upon Plaintiffs return to work Defendant terminated Plaintiff.

 20.    Defendant cited an alleged event that occurred in June of 2017 as the rationale for the

 May 13, 2019 termination.

 21.    Plaintiff was terminated the exact day she returned to work after filing a workers com-

 pensation claim.

 22.    Plaintiff believes that she was terminated because she elected to assert her legal right to

 file a workers compensation claim.

 23.    White employees are granted the opportunity to exercise the right to workers compensa-

 tion without consequences or termination.

 24.    Male employees are granted the opportunity to exercise the right to workers compensa-

 tion benefits without consequences or termination.

 25.    Plaintiff has suffered financial losses as a result of the Defendants retaliation.




                                                   3


                                                                                              Exhibit A
Case: 4:20-cv-00420-RLW Doc. #: 1-1 Filed: 03/19/20 Page: 5 of 10 PageID #: 10
                                                                                                                m
                                                                                                                m
                                                                                                                ~
                                                                                                                ~
                                                                                                                2
                                                                                                                ri
                                                                                                                m
                                                                                                                ~
                                                                                                                m
 26.       Plaintiff has suffered financial losses as a result of the Defendants illegal racial discrimi-        c
                                                                                                                 n
 nation.                                                                                                        "40
                                                                                                                ~
 27.       Plaintiff has suffered financial losses as a result of the Defendants sexual discrimination.         ~
                                                                                                                0
                                                                                                                c
 28.       Plaintiff has suffered loss of health care benefits as a result of Defendants illegal dis-
                                                                                                                m
                                                                                                                ro
                                                                                                                Cr
 crimination.                                                                                                   c
                                                                                                                 m

 29.       Plaintiff has suffered loss of health care benefits as a result of Defendants illegal retalia-        o,
                                                                                                                •
                                                                                                                N
                                                                                                                a
 tion.                                                                                                          rs
                                                                                                                 ~
                                                                                                                 ~
 30        Plaintiff has suffered garden-variety emotional distress as a direct result of the discrimi-
                                                                                                                 N
                                                                                                                 "0
 nation suffered from Defendant.                                                                                 m

 31.       Plaintiff has suffered garden-variety emotional distress as a direct result of the retaliation

 suffered from Defendant.

 32.       Plaintiff is an African American Female.

 33.       Defendant perceived that Plaintiff was disabled.

 34.       Defendant illegally terminated Plaintiff.




                                                       4



                                                                                                    Exhibit A
Case: 4:20-cv-00420-RLW Doc. #: 1-1 Filed: 03/19/20 Page: 6 of 10 PageID #: 11




                                           COUNTI
                                     RACE DISCRIMINATION
                               Violation Under RSMo. 213.010 et. seq.

 35.    The allegations contained within all aforementioned paragraphs are hereby re alleged and

 incorporated as if fully set forth herein.

 36.    Plaintiff is an African American Female.

 37.    Plaintiff while performing her duties competently was injured.

 38.    Plaintiff required treatment and time off after the injury.

 39.    Defendant terminated Plaintiff for requiring time off to treat her injury.

 40.    Plaintiff exercised her rights under the Workers Compensation Act.

 41.    Defendant terminated Plaintiff for doing so.

 42.    Other similarly situated white employees have exercised their rights under the Workers

 Compensation Act and were not terminated.

 43.     Defendants feigned out rage over a job related event that occurred in June of 2017 its

 subterfuge and not the actual basis of my termination.

 44.     Defendant prohibited an African American Female from exercising her rights under

 worker compensation due to Plaintiffs' race.

 45.     Plaintiff has suffered financial loss as a result of Defendants actions.

 46.     The Missouri Human Rights Act warrants the award of attorney fees.

         WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages-

 compensatory, nominal, and/or punitive-in such an amount in excess of $25,000.00 as is deemed

 fair and reasonable; for reasonable attorneys' fees; for costs; for interest, as allowed by law; and

 for such other and further relief deemed just and proper under the circumstances.




                                                                                               Exhibit A
Case: 4:20-cv-00420-RLW Doc. #: 1-1 Filed: 03/19/20 Page: 7 of 10 PageID #: 12




                                            COUNT II
                                     SEX DISCRIMINATION
                               Violation under IZSMo. 213.010 et seq.



 47.    The allegations contained within all aforementioned paragraphs are hereby re-alleged and

 incorporated as if fully set forth herein.

 48.    Plaintiff is an African American Female.

 49.    Plaintiff wliile performing her duties competently was injured.

 50.    Plaintiff required treatment and time off after the injury.

 51.    Defendant terminated Plaintiff for requiring time off to treat her injury.

 52.     Plaintiff exercised her rights under the Workers Compensation Act.

 53.    Defendant terminated Plaintiff for doing so.

 54.     Other similarly situated male employees have exercised their rights under the Workers

 Compensation Act and were not terminated.

 55.     Defendants feigned out rage over a job related event that occurred in June of 2017 its

 subterfuge and not the actual basis of my termination.

 56.     Defendant prohibited an African American Female from exercising her rights under

 worker compensation due to Plaintiffs' race.

 57.     Plaintiff has suffered financial loss as a result of Defendants actions.

 58.     The Missouri Human Rights Act warrants the award of attorney fees.

         WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages-

 compensatory, nominal, and/or punitive-in such an amount in excess of $25,000.00 as is deemed

 fair and reasonable; for reasonable attorneys' fees; for costs; for interest, as allowed by law; and

 for such other and further relief deemed just and proper under the circumstances.



                                                   3


                                                                                               Exhibit A
Case: 4:20-cv-00420-RLW Doc. #: 1-1 Filed: 03/19/20 Page: 8 of 10 PageID #: 13




                                           COUNT III
                                         RETALIATION
                               Violation under RSMo. 213.010 et seq.



 59.    The allegations contained within all aforementioned paragraphs are hereby re alleged and

 incorporated as if fully set forth herein.

 60.    Plaintiff is an African American Female.

 61.    Plaintiff while performing her duties competently was injured.

 62.    Plaintiff required treatment and time off after the injury.

 63.    Defendant terminated Plaintiff for requiring time off to treat her injury.

 64.    Plaintiff exercised her rights under the Workers Compensation Act.

 65.    Defendant terminated Plaintiff for doing so.

 66.     Other similarly situated white employees have exercised their rights under the Workers

 Compensation Act and were not terminated.

 67.     Defendants feigned out rage over a job related event that occurred in June of 2017 its

 subterfuge and not the actual basis of my termination.

 68.     Defendant prohibited an African American Female from exercising her rights under

 worker compensation due to Plaintiffs' race.                           1




 69.     Plaintiff has suffered financial loss as a result of Defendants actions.

 70.     The Missouri Human Rights Act warrants the award of attorney fees.

         WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages-

 compensatory, nominal, and/or punitive-in such an amount in excess of $25,000.00 as is deemed




                                                   7


                                                                                            Exhibit A
Case: 4:20-cv-00420-RLW Doc. #: 1-1 Filed: 03/19/20 Page: 9 of 10 PageID #: 14




 fair and reasonable; for reasonable attorneys' fees; for costs; for interest, as allowed by law; and

 for such other and further relief deemed just and proper under the circumstances.




                                                                       Respectfully submitted,

                                                                       /s/ Larry S. Fields
                                                                       Fields and Associates LLC
                                                                       401 S. 18th Street
                                                                       Suite 425
                                                                       St. Louis, MO. 63103
                                                                       314-241-3535
                                                                       314-2413536
                                                                       LSF19@msn.com




                                                    8


                                                                                               Exhibit A
                                                                                                 .                                        \.

             Case: 4:20-cv-00420-RLW Doc. #: 1-1 Filed: 03/19/20 Page: 10 of 10 PageID #: 15

    FIELDS AND ASSOCIATES LLC                                               I                                         U.S. POSTAGE PAID
                                                                                                                      FCM LETTER                         '
    ATTORNEYS AT LAW                                                                                                  SAINT LOUIS, MO
                                                                            ~   ~                                     63105                          I
    GRAND CENTRAL BUILDING
                                                                                V°SldLSERVICEG                    ,   AMOAT 0                        i
                                                                                                                                                     '
    41$ SOUTH 18TH STREET                                                   I
    SUITE 101                                                                         1099                                     1
                                                                                                     65101              T7'      O                   J
    ST LoUIs, MlssoURt 63103                                                                                          R2304N117065-33 .
                                                                            I                                                                        I
          PLACE STICKER ATTOP OF ENVELOPE~TO THE.RIGHT
~           OF THE~ RETURN ADDRESS, FOLD AT DOTiED LINE_ `   r- --
                                                                     Prentice Hall Corp System
          ~ CERTIfIED MAIL®                                          221 Bolivar Street
                                                                      Jefferson City, MO. 65101


                                                                                                     Ys4 NOTVCE
                                                                                                     2nd NOiICE
                                                                                                     RETURNED
       !               ! !!!!                            !

                                                                                                                                               h;:
                                                                                                                              Exhibit A
